DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 10 refers to “each pair of channels of the M channels”.  Claim 1 from which claim 10 depends recites “M is a positive integer greater or equal to 1”.  If M is equal to 1, it is unclear how claim 10 could comprise a “pair of channels”. 
 
Additional claims are rejected at least for their dependence upon a rejected base claim.  
 
Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-10, 17-19, 21-24 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Itkin (US 2019/0250261).

Claim 1: Itkin discloses a millimeter-wave system (para 0003, 0034, 0037) comprising:
A first circuit having M channels, wherein M is a positive integer greater or equal to 1 (fig 1 element 12, fig 2 showing receive and transmit channels)
One or more antennas coupled to the first circuit (fig 2 elements 26 and optional element 27); and
A controller comprising a resource scheduler module, the controller configured to operate the millimeter-wave system as a radar device and as a communication device based on an output of the resource scheduler module (fig 1 element 13, para 0038, 

Claim 2: Itkin discloses the controller is operable to configure the millimeter-wave system to operate in a first radio-frequency (RF) range when operating the millimeter-wave system as a radar device and in a second RF range when operating the millimeter-wave system as communication device, wherein the first RF range and the second RF range are non-overlapping (para 0037)

Claim 3: Itkin discloses the controller is configured to operate the millimeter-wave system as a radar device and as a communication device simultaneously by configuring a first portion of the millimeter-wave system as the radar device and a second portion of the millimeter-wave system as the communication device (fig 4 showing plural RF circuits 43A-C, para 0063-0064 disclosing operating the circuits 43A-43C simultaneously as RADAR and Communicaiton devices) 

Claim 4: Itkin discloses a plurality of first circuits, each having M channels, the plurality of first circuits comprising the first circuit, each first circuit of the plurality of first circuits implemented in a respective radio-frequency integrated circuit (RFIC) of a plurality of RFICs (fig 4 showing plural RF circuits 43A-C, para 0055-0056 describing the circuits 43A-43C as discrete RF circuits)

Claim 5: Itkin discloses the first portion of the millimeter-wave system comprises a first subset of the plurality of RFICs, and the second portion of the millimeter-wave system comprises a second subset of the plurality of RFICs, the first subset and the second subset being mutually exclusive (fig 4 showing plural RF circuits 43A-C, para 0063-0064 disclosing operating the circuits 43A-43C simultaneously as RADAR and Communicaiton devices)

Claim 6: Itkin discloses the controller is configured to sequentially operate the millimeter-wave system as a radar device and then as a communication device (para 0052-0054 disclosing sequential switching of the RADAR and Communications circuitry to the RF circuit, para 0063-0064 disclosing operating the circuits 43A-43C simultaneously as RADAR and Communicaiton devices)

Claim 7: Itkin discloses the first circuit comprises a beamforming circuit (para 0046, 0047 disclosing beamforming with the disclosed circuitry in any conventional manner)

Claim 8: Itkin discloses the beamformer circuit is configured to generate a fixed beam (para 0046, 0047 disclosing beamforming with the disclosed circuitry in any conventional manner)

Claim 9: Itkin discloses the one or more antennas comprise M antennas, wherein each channel of the M channels of the first circuit is coupled to respective antenna of 

Claim 10: Itkin discloses the one or more antennas comprise M/2 antennas, wherein each pair of channels of the M channels of the first circuit is coupled to a respective antenna of the M/2 antennas (fig 2 showing receive and transmit channels connected to antenna 26 and optionally separate receive antenna 27)

Claim 17: Itkin discloses A millimeter-wave system (para 0003, 0034, 0037)  comprising:
a first circuit having a plurality of radio-frequency (RF) channels that are configured to be coupled to an antenna array, the first circuit configured to transmit and receive RF signals through the antenna array; (fig 1 element 12, fig 2 showing receive and transmit channels, fig 2 elements 26 and optional element 27) and
a controller configured to perform radar operations and communication operations using the first circuit, the controller operable to dynamically reconfigure the millimeter-wave system to multiplex between performing radar operations and communication operations based on an output of a scheduler module (fig 1 element 13, para 0038, 0039 disclosing selective coupling of the RADAR 17 and Communications 18 circuitry to RF front end 12 by multiplexer 13)

Claim 18: Itkin discloses the controller is configured establish a communication link with a base station by performing the communication operations (fig 6, para 0068-

Claim 19: Itkin discloses he controller is configured to establish a communication link between a base station and a second millimeter-wave system by performing communication operations (fig 6, para 0068-0072 disclosing V2X communications connection including with a base station, similarly equipped other vehicle, or pedestrian)

Claim 21: Itkin discloses the millimeter-wave system is part of a vehicle or drone, and wherein the controller is configured to detect objects around the vehicle or drone by performing the radar operations (fig 6, para 0068-0072)

Claim 22: Itkin discloses a method of operating a millimeter-wave system (para 0003, 0034, 0037), the method comprising:
receiving a radar request (fig 1 element 13, para 0038, 0039 disclosing selective coupling of the RADAR 17 and Communications 18 circuitry to RF front end 12 by multiplexer 13, para 0068-0072 describing an example arrangement in which both radar and communications operations are requested of the system and the system determines scheduling of the two operations)
receiving a communication request (fig 1 element 13, para 0038, 0039 disclosing selective coupling of the RADAR 17 and Communications 18 circuitry to RF front end 12 by multiplexer 13, para 0068-0072 describing an example arrangement in which both 
allocating hardware resources of the millimeter-wave system for radar operations and for communication operations based on the radar request and the communication request (fig 1 element 13, para 0038, 0039 disclosing selective coupling of the RADAR 17 and Communications 18 circuitry to RF front end 12 by multiplexer 13, para 0068-0072 describing an example arrangement in which both radar and communications operations are requested of the system and the system determines scheduling of the two operations))
performing radar operations with the hardware resources of the millimeter-wave system allocated for radar operations (para 0052); and
performing communication operations with the hardware resources of the millimeter- wave system allocated for communication operations (para 0053)

Claim 23: Itkin discloses performing the radar operations and the communication operations simultaneously (fig 4 showing plural RF circuits 43A-C, para 0063-0064 disclosing operating the circuits 43A-43C simultaneously as RADAR and Communicaiton devices)

Claim 24: Itkin discloses performing the radar operations comprises transmitting and receiving radio-frequency (RF) signals in a scientific and medical (ISM) band, and wherein performing the communication operations comprises transmitting and receiving RF signals in a 5G communication band that is different than the ISM band (para 0037)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 13-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Itkin (US 2019/0250261) as applied to claim 1 above, and further in view of Cohen (US 2018/0180713).
Claim 13: Itkin discloses the communication circuit comprising a “5G communication baseband circuit” (para 0057).  Itkin does not specifically disclose a modulator/demodulator (modem); and a frequency converter circuit coupled between the modem and the first circuit.
In similar art, Cohen discloses a wireless device configurable for wireless communications and radar operations (abstract, para 0026) wherein the communications circuitry comprises a modulator/demodulator (modem); and a frequency converter circuit coupled between the modem and the first circuit (fig 4 and 5, para 0029 disclosing a modem for use in the communications signal mode comprising in-phase and quadrature modulation/demodulation, frequency converting mixers and amplifiers).  It would have been obvious to modify the invention such that it comprised the limitations above, as taught by Cohen, in order to transmit and receive communications signals in a manner known in the art.  

Claim 14: Cohen discloses the modem comprises a quadrature modulator (fig 4 and 5, para 0029 disclosing a modem for use in the communications signal mode comprising in-phase and quadrature modulation/demodulation, frequency converting mixers and amplifiers). It would have been obvious to modify the invention such that it comprised the limitations above, as taught by Cohen, in order to transmit and receive communications signals in a manner known in the art.  

Claim 15: Cohen discloses the frequency converter comprises a mixer coupled to a bidirectional variable gain amplifier (fig 4 and 5, para 0029 disclosing a modem for 

Claim 16: Cohen discloses the frequency converter comprises a chain comprising a plurality of mixers and a plurality of bidirectional variable gain amplifiers (fig 4 and 5, para 0029 disclosing a modem for use in the communications signal mode comprising in-phase and quadrature modulation/demodulation, frequency converting mixers and amplifiers). It would have been obvious to modify the invention such that it comprised the limitations above, as taught by Cohen, in order to transmit and receive communications signals in a manner known in the art.  

Claims 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Itkin (US 2019/0250261) as applied to claim 17 above, and further in view of ***
Claim 20: Itkin does not disclose the millimeter-wave system is part of a drone, and wherein the controller is configured to measure an altitude of the drone by performing the radar operations.
Pesik discloses a UAV radar altimeter having communications capabilities using shared circuitry (para 0012) wherein the millimeter-wave system is part of a drone, and wherein the controller is configured to measure an altitude of the drone by performing the radar operations (para 0025, 0027, 0028).  It would have been obvious to modify the .  

Claims 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Itkin (US 2019/0250261) as applied to claim 22 above, and further in view of Pesik (US 2018/0341014)
Claim 25: Itkin discloses performing communication operations comprises transmitting and receiving data over a communication link, the method further comprising:  using a radar beam for the radar operations (fig 1 element 13, para 0038, 0039 disclosing selective coupling of the RADAR 17 and Communications 18 circuitry to RF front end 12 by multiplexer 13, para 0052 and 0053 operating as communications and radar)
Itkin does not specifically disclose modifying the radar beam based on data received from the communication link.
Pesik discloses a UAV radar altimeter having communications capabilities using shared circuitry (para 0012) wherein the radar beam is modified based on data received from the communication link (para 0028 disclosing changing the radar from an inoperative to operative state based on data received over a communications link).  It would have been obvious to modify the invention such that ti disclosed the above limitations, as taught by Pesik, in order to utilize radar detection at desired locations (Pesik 0028)

Claims 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Itkin (US 2019/0250261) as applied to claim 22 above, and further in view of Milligan (US 2012/0032833)
Claim 26:  Itkin discloses performing communication operations comprises transmitting and receiving data over a communication link, the method further comprising: using a radar beam for the radar operations; detecting an object in a field of view of the radar beam (fig 1 element 13, para 0038, 0039 disclosing selective coupling of the RADAR 17 and Communications 18 circuitry to RF front end 12 by multiplexer 13, para 0052 and 0053 operating as communications and radar)
Itkin does not specifically disclose transmitting location information of the detected object via the communication link.
Milligan discloses a system and method for scheduling radar and communications operations such as to avoid interference (para 0008, 0009) wherein the system comprises transmitting location information of the detected object via the communication link (para 0006).  It would have been obvious to modify the inveiton such that it comprised the above limitaitons, as taught by Milligan, in order to share detected object location amongst plural users in an environment to facilitate collision avoidance (Milligan para 0006)

Allowable Subject Matter
Claims 11, 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art does not seem to disclose all of the limitations of the claims from which 11 and 12 depend and further including each pair of channels comprises a first channel that corresponds to a vertical polarization of the respective antenna and a second channel that corresponds to a horizontal polarization of the respective antenna, and wherein the controller is configured to operate the first channel of one pair of channels for radar operations of the radar device, and the second channel of the one pair of channels for communication operations of the communication device.
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER M BYTHROW whose telephone number is (571)270-1468.  The examiner can normally be reached on Monday-Friday 830am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vladimir Magloire can be reached on 571-270-5144.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/PETER M BYTHROW/Primary Examiner, Art Unit 3648